DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment filed October 27, 2021.  
REASONS FOR ALLOWANCE
2.	Claims 1, 4-10, and 12-20 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein the intake hose is mounted with a recirculation nipple in which the intake air compressed by the compressor of the turbo charger is recirculated to the intake hose, wherein one side of the compressor of the turbo charger is mounted with a breather nipple into which the blow-by gas flows, and wherein the recirculation nipple is disposed between the breather nipple and the fresh air nipple.  
	The closest prior art is the Dannenberg reference.  The Dannenberg reference fails to disclose all of the features of the amended independent claim.  Furthermore, modifying the Dannenberg reference to arrive at the language of amended independent claim 1 would render the Dannenberg reference inoperable for its intended purpose.  The Dannenberg reference discloses an inlet connection (7) where the blow-by gas enters.  If the Dannenberg reference were modified so that it included a breather nipple into which the blow-by gas flows, then the function of the inlet connection would be destroyed.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747